               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

RUBIN C. SLADE, JR.,

          Petitioner,

v.                                         Civil Action No. 2:16CV53
                                           Criminal Action No. 2:03CR1
                                                 (Judge Keeley)

UNITED STATES OF AMERICA,

          Respondent.

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     Pending before the Court is the Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct a Sentence filed by the pro se

petitioner, Rubin C. Slade, Jr. (“Slade”) (Dkt. No. 1).1 For the

reasons that follow, the Court DENIES the motion (Dkt. No. 1) and

DISMISSES this case WITH PREJUDICE.

                            I. BACKGROUND

     On June 16, 2004, a jury convicted Slade of one count of armed

bank robbery, in violation of 18 U.S.C. §§ 2113(a) and (d), and one

count of brandishing a firearm in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Case No. 2:03CR1,

Dkt. No. 69). Both convictions arose out of a December 5, 2002 bank

robbery in Elkins, West Virginia. Id. After receiving concurrent

life sentences of imprisonment on both counts on March 31, 2005



1
  Unless otherwise      noted,   docket   numbers   refer   to   Case   No.
2:16CV53.
SLADE V. UNITED STATES                                                2:16CV53
                                                                      2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

(Case No. 2:03CR1, Dkt. No. 94), Slade appealed to the United

States Court of Appeals for the Fourth Circuit, which affirmed his

conviction and sentence on June 6, 2007 (Case No. 2:03CR1, Dkt.

Nos. 96, 118). Subsequently, on June 16, 2009, Slade filed his

first motion under 28 U.S.C. § 2255 to vacate, set aside, or

correct    a   sentence,   which    was    denied    as   untimely   (Case   No.

2:09CV72, Dkt. Nos. 1, 8).

     Slade filed his second motion under § 2255 on May 9, 2016

(Case No. 2:16CV38, Dkt. No. 1), which United States Magistrate

Judge Michael J. Aloi recommended the Court deny as a second or

successive motion (Case No. 2:16CV38, Dkt. No. 4). After receiving

a copy of this recommendation, Slade sought certification from the

Fourth    Circuit   to   file   a   second   or     successive   motion   under

§ 2255(h) (Dkt. No. 136). After he received certification (Case No.

2:03CR1, Dkt. No. 141), Slade filed the instant § 2255 motion (Dkt.

No. 1 at 5-11), which is fully briefed and ripe for disposition.2

                            II. APPLICABLE LAW

     Title 28 U.S.C. § 2255(a) permits federal prisoners, who are

2
  After receiving certification, a petitioner has one year to file
a second or successive motion. 28 U.S.C. § 2255(f)(3). Slade filed
the instant motion two days after receiving certification,
satisfying the procedural requirement to file a second or
successive motion (Dkt. No. 1).

                                       2
SLADE V. UNITED STATES                                             2:16CV53
                                                                   2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

in custody, to file a motion to vacate, set aside, or correct a

sentence   if   “the   sentence   was   imposed   in   violation    of   the

Constitution or laws of the United States,” if “the court was

without jurisdiction to impose such sentence,” or if “the sentence

was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.”      A petitioner bears the burden of

proving any of these grounds by a preponderance of the evidence.

See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

     In this case, relying on Johnson v. United States, 135 S. Ct.

2551 (2015), Slade alleges that his sentence was imposed in

violation of the Constitution of the United States. In Johnson, the

Supreme Court reviewed a challenge to the Armed Career Criminal Act

(“ACCA”). Under the ACCA, an individual who violates 18 U.S.C.

§ 922(g), and has three previous convictions for a “violent

felony,” is subject to an enhanced sentence of not less than

fifteen years. 18 U.S.C. § 924(e)(1). The term “violent felony” is

defined within the ACCA in three different clauses: the force

clause, the enumerated clause, and the residual clause. Together,

these clauses define a “violent felony” to include “any crime

punishable by imprisonment for a term exceeding one year . . .

that”:


                                    3
SLADE V. UNITED STATES                                                 2:16CV53
                                                                       2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

           (i) has as an element the use, attempted use,
           or threatened use of physical force against
           the person of another [(force clause)]; or

           (ii) is burglary, arson, or extortion,
           involves use of explosives [(enumerated
           clause)], or otherwise involves conduct that
           presents a serious potential risk of physical
           injury to another [(residual clause)].

18 U.S.C. § 924(e)(2)(B).

     In   Johnson,    the    defendant      was   subject   to   a   sentencing

enhancement   under   §     924(e)(1)    because    he   had   three   previous

convictions for a violent felony. Johnson, 135 S. Ct. at 2556. The

Supreme Court, however, determined that one of the defendant’s

three previous convictions was not a violent felony under the ACCA

because the residual clause on which the sentencing court had

relied was unconstitutionally vague in violation of the Due Process

Clause of the Fifth Amendment. Id. at 2563. Subsequently, in Welch

v. United States, 136 S. Ct. 1257, 1265 (2016), the Supreme Court

held that the new rule of constitutional law announced in Johnson

was a substantive rule to be applied retroactively on collateral

review.

                              III. DISCUSSION

     Based on the Supreme Court’s decisions in Johnson and Welch,

Slade asserts four grounds for relief, which the Court will address

                                        4
SLADE V. UNITED STATES                                    2:16CV53
                                                          2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

seriatim.

A.   Ground One

     Slade first asserts that his concurrent life sentences should

be vacated because the new rule of constitutional law announced in

Johnson, and made retroactive in Welch, should apply to the

residual clause in § 3559(c) (Dkt. No. 1 at 5). The Government

contends Slade’s life sentences were not based on the residual

clause in § 3559(c) (Dkt. No. 9 at 7-8), and argues further that,

even had they been, Johnson’s new rule of constitutional law should

not apply to § 3559(c) (Dkt. No. 9 at 10, n. 9).

     Under § 3559(c), or the “three-strikes statute,” an individual

“who is convicted of a serious violent felony” is subject to

mandatory life imprisonment if the individual has previously been

convicted of “2 or more serious violent felonies.” 18 U.S.C.

§ 3559(c)(1). Like the ACCA, § 3559(c)(2)(F) defines a “serious

violent felony” in three clauses: the enumerated clause, the force

clause, and the residual clause.

     The enumerated clause identifies, by name, several offenses

that are “serious violent felonies,” which include both state and

federal offenses. Id. § 3559(c)(2)(F)(i). The force clause provides

that a “serious violent felony” also includes “any other offense

                                   5
SLADE V. UNITED STATES                                           2:16CV53
                                                                 2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

punishable by a maximum term of imprisonment of 10 years or more

that has as an element the use, attempted use, or threatened use of

physical    force    against       the   person     of    another.”     Id.

§ 3559(c)(2)(F)(ii). Finally, the residual clause further defines

a “serious violent felony” as “any other offense punishable by a

maximum term of imprisonment of 10 years or more . . . that, by its

nature, involves a substantial risk that physical force against the

person of another may be used in the course of committing the

offense.”   Id.   Although   the   language   of   this   residual    clause

resembles closely that of the ACCA’s residual clause, the Supreme

Court has not yet applied the new rule of constitutional law

articulated in Johnson to the residual clause of § 3559(c).

     Even if the residual clause of § 3559(c) is unconstitutionally

vague, as Slade contends, see United States v. Goodridge, No.

96-30015, 2019 WL 3306956, at *10 (D. Mass. July 23, 2019) (holding

same), he is not entitled to relief here because, under the

enumerated clause of § 3559(c), he has two qualifying predicate

convictions for armed robbery under Virginia common law. The

statute’s residual clause therefore is not implicated.

     To determine whether a previous conviction qualifies as a

predicate offense, courts apply the categorical approach expounded


                                     6
SLADE V. UNITED STATES                                                      2:16CV53
                                                                            2:03CR1

            MEMORANDUM OPINION AND ORDER DENYING § 2255
      MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

in   Taylor   v.   United   States,      495   U.S.   575   (1990).       Under   the

categorical    approach,        courts   “may    ‘look      only    to    statutory

definitions’——i.e., the elements——of a defendant’s prior offenses,

and not ‘to the particular facts underlying those convictions.’”

Id. at 261 (emphasis in original) (quoting Taylor, 495 U.S. at

600). If the elements of a defendant’s prior offense are the same

as, or narrower than, the elements of the generic offense, then the

previous conviction qualifies as a predicate offense. Id. However,

if the elements of the prior offense are broader than the elements

of the generic offense, the previous conviction does not qualify as

a predicate offense. Id.

      Here, Slade’s 1977 and 1981 Virginia convictions for armed

robbery (Case No. 2:03CR1, Dkt. No. 95), subject him to life

imprisonment       under    §     3559(c).      Although      the        presentence

investigation report and Virginia court documents (Dkt. Nos. 27-1,

33, 33-1) identify both convictions as “armed robbery,” Virginia

does not define armed robbery as a separate offense from robbery.

Robert J. Bacigal, Virginia Practice Series: Criminal Offenses and

Defenses in Virginia Robbery (2018). In other words, if robbery is

committed while armed, as it twice was by Slade, the defendant is

only convicted of the offense of robbery. Therefore, to determine


                                         7
SLADE V. UNITED STATES                                           2:16CV53
                                                                 2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

whether Slade’s prior convictions qualify as predicate offenses

under § 3559(c)(2)(F)(i), which lists robbery as an enumerated

offense, the Court must compare the Virginia definition of robbery

to the generic definition of robbery.

     In Virginia, robbery is not defined by statute,3 but is a

common law crime defined as “the taking, with intent to deprive the

owner permanently, of personal property, from his person or in his

presence, against his will, by violence or intimidation.” Ayres v.

Commonwealth, 161 S.E. 888, 899 (Va. 1932) (citing Green v.

Commonwealth,   112   S.E.   562,   563   (Va.     1922);   Brookman   v.

Commonwealth, 145 S.E. 358 (Va. 1928)).

     To ascertain the generic definition of robbery, the Court

looks to § 3559(c)(2)(F)(i), which references three definitions of

robbery. Among these definitions, is 18 U.S.C. § 2111, which

provides the most generic definition. Compare 18 U.S.C. § 2111 with

18 U.S.C. §§ 2113 and 2118. Specifically, § 2111 provides that

“whoever . . . by force and violence, or by intimidation, takes or

attempts to take from the person or presence of another anything of

value” has committed robbery. 18 U.S.C. § 2111.


3
   The   punishment   for   robbery       is     defined    by   statute.
Va. Code Ann. § 18.2-58 (2019).

                                    8
SLADE V. UNITED STATES                                              2:16CV53
                                                                    2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

     A comparison of the Virginia definition of robbery and the

generic definition of robbery in § 2111 leads to the conclusion

that the elements of Virginia robbery are narrower than the

elements of the generic definition of robbery found in § 2111.

While § 2111 requires the taking of “anything of value,” the

Virginia   definition   requires   the   “taking   .   .   .   of   personal

property.” Obviously, “anything of value” encompasses more than

just “personal property.”

     Additionally, § 2111 requires the taking to be accomplished

“by force and violence, or by intimidation,” while the Virginia

definition requires the taking to be accomplished “by violence or

intimidation.” In this respect, the two definitions are virtually

identical inasmuch as violence is necessarily accompanied by force.

Furthermore, § 2111 also requires the taking to be “from the person

or presence of another,” while the Virginia definition requires the

taking to be “from [the owner’s] person or in his presence.” Again,

these two definitions are virtually identical.

     Finally, the Virginia definition adds that the taking must be

done “with the intent to deprive the owner permanently” and

“against [the owner’s] will.” As these additional elements are not

included in the definition of robbery in § 2111, the Virginia


                                   9
SLADE V. UNITED STATES                                               2:16CV53
                                                                     2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

definition is necessarily narrower. Given that, Slade’s Virginia

convictions for robbery qualify as predicate offenses under the

enumerated clause of § 3559(c).4

     Slade’s reliance on United States v. Gardner, 823 F.3d 793

(4th Cir. 2016) to rebut this conclusion is misplaced. In Gardner,

the Fourth Circuit held that North Carolina common law robbery did

not qualify as a valid predicate for a sentencing enhancement under

the force clause of the ACCA. 823 F.3d at 804. But the Supreme

Court recently abrogated Gardner in Stokeling v. United States, 139

S. Ct. 544 (2019). Since then, the Fourth Circuit has concluded

that North Carolina common law robbery does, in fact, qualify as a

violent felony under the force clause of the ACCA. See United

States   v.   Dinkins,   928   F.3d        349,   357-58   (4th   Cir.   2019)

(recognizing abrogation). Nor do these cases have any effect on

Slade’s § 2255 motion given this Court’s finding that his robbery

convictions are valid predicates under the enumerated clause in

§ 3559(c)(2)(F)(i). Thus, the force clause in § 3559(c)(2)(F)(ii)

is not implicated.



4
  It is also worth noting that, because Slade committed both
robberies while armed, his convictions cannot be considered
“nonqualifying felonies” under § 3559(c)(3)(A).

                                      10
SLADE V. UNITED STATES                                          2:16CV53
                                                                2:03CR1

             MEMORANDUM OPINION AND ORDER DENYING § 2255
       MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

B.     Grounds Two and Three5

       As his second ground, Slade asserts that, based on the new

rule    of   constitutional   law   announced   in   Johnson,   the   jury

instructions used in his trial were invalid (Dkt. No. 1). He

further argues that his conviction under § 924(c) should be vacated

because, following the reasoning in Johnson, the residual clause in

§ 924(c)(3)(B) is unconstitutionally vague. Id.

       Slade was convicted of one count of armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a) and (d), and one count of

brandishing a firearm in relation to a crime of violence (i.e., the

armed bank robbery), in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(Case No. 2:03-CR-1, Dkt. No. 69). He argues that his armed bank

robbery conviction does not qualify as a crime of violence under

the residual clause in § 924(c)(3)(B) because that clause is

unconstitutionally vague (Dkt. No. 1).6 Based on this reasoning,

Slade contends that his conviction under § 924(c) must be vacated.

The Government responds that Slade’s conviction under §§ 2113(a)


5
  Because Slade effectively raises the same claim in ground three,
the Court addresses these arguments together.
6
  Slade filed the instant petition before the Supreme Court held
the residual clause in § 924(c)(3)(B) to be unconstitutionally
vague. United States v. Davis, No. 18-431 (2019).

                                    11
SLADE V. UNITED STATES                                      2:16CV53
                                                            2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

and (d) was deemed a crime of violence under the force clause in

§ 924(c)(3)(A), not the residual clause in    § 924(c)(3)(B) (Dkt.

No. 9).

     Under § 924(c)(1)(A)(ii), “any person who, during and in

relation to any crime of violence . . . uses or carries a firearm,

or who, in furtherance of any such crime, possesses a firearm,

shall . . . if the firearm is brandished, be sentenced to a term of

imprisonment of not less than 7 years.” The statute defines a

“crime of violence” using both the force clause and the residual

clause, 18 U.S.C. § 924(c)(3), which are nearly identical to those

clauses in the ACCA. Consequently, applying its reasoning in

Johnson, the Supreme Court recently announced that the residual

clause in § 924(c)(3) is also unconstitutionally vague. United

States v. Davis, No. 18-431 (2019). Thus, the force clause provides

the only valid definition of a “crime of violence,” that is “an

offense that is a felony and . . . has as an element the use,

attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 924(c)(3)(A).

     To determine whether an offense qualifies as a crime of

violence under the force clause in § 924(c)(3)(A), the Fourth

Circuit employs the categorical approach. United States v. Fuertes,


                                12
SLADE V. UNITED STATES                                    2:16CV53
                                                          2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

805 F.3d 485 (4th Cir. 2015). Utilizing this approach, the court

has held that bank robbery, in violation of § 2113(a), qualifies as

a crime of violence under the force clause. United States v.

McNeal, 818 F.3d 141, 157 (4th Cir. 2016). Armed bank robbery, in

violation of § 2113(d), also qualifies as a crime of violence under

the same force clause because bank robbery is a lesser-included

offense of armed bank robbery. Id.

     Following this precedent, Slade’s conviction for armed bank

robbery in violation of §§ 2113(a) and (d) plainly qualifies as a

crime of violence under the force clause of § 924(c)(3)(A), and is

countable as a third strike under § 3559(c). Therefore, Slade’s

second claim under ground two is without merit.

     Notably, Slade’s third argument challenging the Court’s jury

instructions fails for the same reason. He contends that, as a

result of the new rule of constitutional law announced in Johnson,

the jury instructions incorrectly implied that §§ 2113(a) and (d)

qualified as crimes of violence under § 924(c)(3). But as set forth

above, both sections plainly qualify as crimes of violence under

the force clause in § 924(c)(3)(A). McNeal, 818 F.3d 141, 157.

C.   Ground Four

     As his fourth ground, Slade asserts that his sentence under

                                13
SLADE V. UNITED STATES                                                    2:16CV53
                                                                          2:03CR1

           MEMORANDUM OPINION AND ORDER DENYING § 2255
     MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

§   3559(c)     should   be     vacated      because       his     counsel      was

constitutionally ineffective (Dkt. No. 1 at 9-10). Pursuant to

Slade’s certification from the Fourth Circuit, his grounds for

relief must be based upon the new rule of constitutional law

announced in Johnson. As the Court has found, this clearly is not

so. Therefore, Slade’s claim of ineffective assistance of counsel

is untimely and second or successive.

                   IV. CERTIFICATE OF APPEALABILITY

     Pursuant    to   Rule    11(a)    of   the   Rules    Governing       §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

     The Court finds it inappropriate to issue a certificate of

appealability    in   this    matter    because    Slade    has     not    made   a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that    reasonable     jurists     would        find   that   any

assessment of the constitutional claims by the district court is

                                       14
SLADE V. UNITED STATES                                          2:16CV53
                                                                2:03CR1

            MEMORANDUM OPINION AND ORDER DENYING § 2255
      MOTION [DKT. NO. 1] AND DISMISSING CASE WITH PREJUDICE

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.   See   Miller–El   v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Slade has failed to make the requisite

showing and DENIES a certificate of appealability.

                              V. CONCLUSION

      For the reasons discussed, the Court DENIES Slade’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct a Sentence

(Dkt. No. 1) and DISMISSES this case WITH PREJUDICE.

      It is so ORDERED.

      The Court DIRECTS the Clerk to enter a separate judgment

order, to transmit copies of both orders to counsel of record and

the pro se petitioner, certified mail, return receipt requested,

and to strike this case from the Court’s active docket.

DATED: August 16, 2019

                                         /s/ Irene M. Keeley
                                         IRENE M. KEELEY
                                         UNITED STATES DISTRICT JUDGE




                                    15
